Exhibit 10.19


Information in this exhibit identified by [***] is confidential and has been
excluded pursuant to Item 601(b)(10)(iv) of Regulation S-K because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.




ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (the “Agreement”) is made and entered to this 30th
day of September, 2019 by and between Solos Technology Limited, with its
principal place of business at 2/F, Unit 211, 2/F., Photonics Centre, No. 2
Science Park East Avenue, Hong Kong Science Park, Shatin, N.T, Hong Kong
(hereinafter called “Purchaser”), KOPIN Corporation and KOPIN Display
Corporation, each with offices at 125 North Drive, Westborough, MA 01581
(collectively, with their Affiliates called “KOPIN”, and with Purchaser each a
“Party,” and collectively, the “Parties”).
WHEREAS, KOPIN has developed wearable computing systems for certain consumer
markets as defined below collectively as “Solos Products,” and audio noise
cancellation technology for use in head worn computing products, as defined
below as “Whisper Technology”;
WHEREAS, subject to the terms and conditions set forth in this Agreement, KOPIN
wishes to assign and transfer to Purchaser, and Purchaser wishes to acquire from
KOPIN, certain assets relating to the Solos Products and Whisper Technology;
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, and for other valuable consideration, the receipt
and adequacy of which are hereby conclusively acknowledged, the Parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms as set forth below:
“Acquired Assets” shall mean those assets set forth in Schedule 1 attached
hereto.
“Acquired Contracts” shall mean those contracts set forth in Schedule 1.E
attached hereto.
“Acquired Intellectual Property” shall mean all Acquired Assets that are
Intellectual Property Rights.
“Acquired Registrations” shall mean the Solos Patents, the Whisper Technology
Patents and the Acquired Trademarks.
“Acquired Trademarks” has the meaning given to such term on Schedule 1 attached
hereto.





--------------------------------------------------------------------------------





“Affiliate” shall mean, with respect to any Party, any corporation or other
entity that controls, is controlled by, or is under common control with such
Party. For purposes of this definition only, to “control” means the power to
determine directly or indirectly the activities, management or policies of such
entity by ownership of a majority of voting rights of its issued capital, by
having the right to appoint a majority of the members of its board of directors,
or by contract.



“Assumed Liabilities” shall mean (i) all liabilities and obligations of KOPIN
arising after the Closing under the Acquired Contracts, other than those
liabilities and obligations in respect of the Hong Kong Lease as set forth in
paragraph (i) under the definition of “Retained Liabilities, and liabilities and
obligations of KOPIN arising prior to the Closing under the Solos Air POs (as
defined in Schedule 1.E), (ii) liabilities, commitments and obligations arising
out of or based upon the Purchaser’s ownership and operation of the Acquired
Assets from and after the Closing Date and (iii) severance payment obligations
arising from termination of the employment of Solos and Whisper Personnel
employed by Purchaser after the ninetieth (90th) day after the Closing Date,
even if the amounts of such payment obligations are determined based on previous
employment with KOPIN.
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in the City of Boston, Massachusetts, are authorized or
obligated by Law or executive order to close.
“Calendar Month” shall mean each one (1) month period during each Calendar Year
beginning on the first day of a month and ending on the last day of such month.
“Calendar Quarter” shall mean the three (3) Calendar Month period during each
Calendar Year beginning January 1, April 1, July 1 or October 1.
“Calendar Year” shall mean each successive period of twelve (12) Calendar Months
commencing on January 1 and ending on December 31.
“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization from or notice to any Person, whether written or otherwise given,
including, without limitation, any Governmental Entity.
“Closing” shall have the meaning set forth in Section 4.1. “Closing Date” shall
have the meaning set forth in Section 4.1.


2



--------------------------------------------------------------------------------





“Commercialization Date” shall mean the date on which Purchaser has sold its
five hundredth (500th) unit of Solos Products to bona fide customers that are
not Affiliates of the Purchaser (determined on a cumulative basis during the
period following the Closing).
“Contemplated Transactions” shall mean the transactions contemplated by this
Agreement and all other Transaction Documents.
“Contract” shall mean any agreement, contract, subcontract, executory purchase
order, instrument, note, bond, mortgage, indenture, deed of trust, lease,
license or other binding arrangement, commitment or obligation, whether written
or oral.



“Encumbrance” shall mean any mortgage, deed of trust, pledge, charge, lien,
hypothecation, encumbrance, security interest or other adverse claim of any
kind.
“Governmental Entity” shall mean any domestic or foreign federal, national,
supranational, state, provincial, local or other government, governmental,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.
“Hong Kong Lease” shall have the meaning set forth in Schedule 1.E.
“Hong Kong Lease Determination” shall mean the mutual agreement of Purchaser and
KOPIN, following discussions conducted in good faith between the Parties, either
to assign the Hong Kong Lease to the Purchaser or to terminate the Hong Kong
Lease to enable the Purchaser to enter into a new lease with respect to the
property subject to the Hong Kong Lease.
“Indemnified Party” shall mean any Purchaser Indemnitee or KOPIN Indemnitee
making a proper claim for indemnification as permitted in accordance with and
pursuant to the terms of Section 9.2 or Section 9.3 (as applicable) of this
Agreement.
“Indemnifying Party” shall mean any party against whom a claim for
indemnification is properly asserted as permitted in accordance with and
pursuant to the terms of Section 9.2 or Section 9.3 (as applicable) of this
Agreement.
“Intellectual Property Rights” shall mean, on a worldwide basis, any and all:
(i) patents, patent applications, patent disclosures and all related
re-issuances, continuations, continuations-in-part, requests for continued
examinations, renewals, divisions, extensions, reexaminations post-grant
reviews, interpartes reviews, supplemental examinations and counterparts
thereof, all industrial designs, industrial models and utility models,
certificates of invention and design patents, as well as the rights to file for,
and to claim priority to, any such patent rights; (ii) registered and
unregistered copyrights in both published and unpublished works and all moral
rights, and all applications, registrations, renewals and


3



--------------------------------------------------------------------------------





extensions in connection therewith, together with all translations thereof,
(iii) inventions, invention disclosures, code, designs, methods, processes,
techniques, technology, product roadmaps, drawings, designs, plans, proposals,
rights relating to innovations, know-how, trade secrets, and confidential,
technical information; (iv) other proprietary and intellectual property related
rights relating to any of the foregoing; and (v) rights to past, present or
future claims or causes of action arising out of or related to any infringement,
dilution, misappropriation, improper disclosure or other violation of any of the
foregoing, and all proceeds arising in connection therewith.
“KOPIN Indemnitees” shall mean KOPIN and its Affiliates, their successors and
permitted assigns, and the respective agents, officers, members, managers,
equity holders, employees and other Representatives of all of the foregoing.
“Law” shall mean any statute, law, ordinance, regulation, rule, code,
constitution, treaty, judgment, decree, other requirement or rule of law of any
Governmental Entity.



“Legal Proceeding” shall mean any charge, dispute, action, claim (including any
cross-claim or counter-claim), complaint, demand, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate or other legal proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Entity or any arbitrator or
arbitration panel.
“Liability” shall mean any and all debts, liabilities, guarantees, assurances,
commitments and obligations, whether fixed, contingent or absolute, asserted or
unasserted, matured or unmatured, liquidated or unliquidated, accrued or not
accrued, known or unknown, due or to become due, whenever or however arising,
including, without limitation, any such liabilities arising under any Law, Legal
Proceeding, Order or Contract.
“Loss” and “Losses” shall mean any losses, damages, Liabilities, deficiencies,
amounts paid or payable to a Third Party in settlement, judgments, awards,
penalties, fines, costs or expenses, including reasonable fees of attorneys, and
the cost of enforcing any right to indemnification hereunder.
“Material Adverse Effect” shall mean any event, occurrence, fact, condition,
development or change that is, or could reasonably be expected to become,
individually or in the aggregate, materially adverse to (a) the value of the
Acquired Assets; or (b) the ability of KOPIN to consummate the Contemplated
Transactions.
“Net Sales Price” shall mean, with respect to each purchased and shipped Solos
Product, the gross selling price received by Purchaser for such Solos Product
less the following items to the extent they are included in such gross selling
price and, if applicable, separately stated


4



--------------------------------------------------------------------------------





on the invoice therefor: with respect to such Solos Product, (i) any discounts,
rebates (including promotional rebates not to exceed 40% of the listed gross
selling price), refunds and credits (including amounts repaid by reason of
returns, billing errors, and the like), in each case to the extent actually
given, (ii) insurance, transportation and other delivery charges paid by the
Purchaser, and (iii) sales, excise, value added and other taxes, duties or
governmental charges imposed on the Purchaser with respect to the sale and
shipping of such Solos Product. If a Solos Product is purchased by and shipped
to an Affiliate of Purchaser, the Net Sales Price shall be determined based on
the ultimate gross selling price to the non-Affiliated end customer (less (i)
any discounts, rebates (including promotional rebates not to exceed 40% of the
listed gross selling price), refunds and credits (including amounts repaid by
reason of returns, billing errors, and the like), in each case to the extent
actually given, (ii) insurance, transportation and other delivery charges paid
by the Purchaser or its Affiliates, and (iii) sales, excise, value added and
other taxes, duties or governmental charges imposed on the Purchaser or its
Affiliates with respect to the sale and shipping of such Solos Product to the
non-Affiliated end customer, to the extent they are included in such gross
selling price and, if applicable, separately stated on the invoice therefor).
“Net Sales Amount” shall mean, with respect to any Calendar Quarter, the
aggregate Net Sales Price of all Solos Products shipped to all customers during
such Calendar Quarter.



“Order” shall mean any injunction, order, writ, stipulation, award, decision,
ruling, subpoena, verdict or decree entered, issued or made by or with any
Governmental Entity having competent jurisdiction.
“Organizational Documents” shall mean, with respect to any Person that is an
entity, such Person’s charter, certificate or articles of incorporation or
formation, bylaws, memorandum and articles of association, operating agreement,
limited liability company agreement, partnership agreement, limited partnership
agreement, limited liability partnership agreement or other constituent or
organizational documents of such Person.
“Patent” shall mean (a) patents and patent applications (including any
provisional applications), and all continuations, continuations-in-part,
divisionals, patents issued therefrom, re-examinations, reissues, revisions, and
extensions thereof; and (b) utility models, industrial designs and other
statutory invention registrations, and applications for any of the foregoing.
“Permits” shall mean all waivers, clearances, licenses, permits, certifications,
declarations, registrations, orders, accreditations, authorizations,
certificates of occupancy or regulatory plans, compliance standards and
approvals issued by any Governmental Entity.
“Permitted Encumbrances” shall mean: (a) liens for taxes not yet due and
payable; (b) mechanics’, carriers’, workmen’s, repairmen’s or other like liens
arising or incurred in the


5



--------------------------------------------------------------------------------





ordinary course of business that are not yet due and payable and which are not,
individually or in the aggregate, material; (c) any Encumbrances (whether for
indebtedness or otherwise) that will be satisfied at or prior to the Closing;
and (d) liens arising under original purchase price conditional sales contracts
and equipment leases with Third Parties entered into in the ordinary course of
business consistent with past practice which are not, individually or in the
aggregate, material to the Acquired Assets.
“Person” shall mean any natural individual, sole proprietorship, partnership,
joint venture, estate, trust, unincorporated organization, association,
corporation, limited liability company, institution, bank, trust company or
other entity or any Governmental Entity.
“Purchaser Indemnitees” shall mean Purchaser and its Affiliates, their
successors and permitted assigns, and the respective agents, officers, members,
managers, equity holders, employees and other Representatives of all of the
foregoing.
“Related Party” shall mean, with respect to any Person, any current direct or
indirect equity holders, controlling persons, shareholders, directors, officers,
employees, agents, Affiliates, members, managers, general or limited partners or
other Representatives of such Person.
“Representatives” shall mean, with respect to any Person, any and all directors,
officers, members, managers, partners, employees, consultants, financial
advisors, lenders, counsel, accountants and other agents of such Person.



“Retained Liabilities” shall mean (i) any and all liabilities or obligations
(whether known or unknown, absolute or contingent, liquidated or unliquidated,
due or to become due and accrued or unaccrued, and whether claims with respect
thereto are asserted before or after the Closing) of KOPIN that are not Assumed
Liabilities and (ii) subject to Section 7.1.4, severance payment obligations
arising from termination of the employment of Solos and Whisper Personnel
employed by Purchaser on or prior to the ninetieth (90th) day after the Closing
Date, to the extent the amounts of such payment obligations are determined based
on previous employment with KOPIN. Retained Liabilities shall include, without
limitation, all liabilities and obligations of KOPIN:
(a)that do not relate to the Acquired Assets;
(b)that are accrued or owing as to the Acquired Assets with respect to any
period prior to the Closing Date, including, without limitation, liabilities and
obligations in the nature of product liability claims with respect to Solos
Products sold by KOPIN prior to the Closing Date;
(c)for income, transfer, sales, use or other taxes on KOPIN arising in
connection with the consummation of the Contemplated Transactions;


6



--------------------------------------------------------------------------------





(d)for taxes, including deferred taxes or taxes measured by income of KOPIN
earned prior to the Closing, and any liabilities for federal or state income tax
and FICA taxes of employees of KOPIN which KOPIN is legally obligated to
withhold;
(e)under any agreements, contracts, leases or licenses other than the Acquired
Contracts;
(f)arising prior to the Closing under any Acquired Contract, and all liabilities
for any breach, act or omission by KOPIN prior to the Closing under any Acquired
Contract;
(g)for repair, replacement or return of Solos Products sold prior to the
Closing, provided that, from the Acquired Assets, KOPIN shall retain possession
of three hundred and fifty (350) of the Solos Sport units which KOPIN shall be
entitled to deliver to end customers to fulfill this obligation and, provided,
further, that KOPIN shall deliver to Purchaser, on a date determined by KOPIN
that is not more than eighteen (18) months after the Closing Date, all such
units that have not been used to fulfill such obligation by such time;
(h)arising out of events, conduct or conditions existing or occurring prior to
the Closing that constitute a violation of or non-compliance with any Law, rule
or regulation or any judgment, decree or Order of any Governmental Entity;
(i)to pay severance benefits to any employee of KOPIN whose employment with
KOPIN is terminated in connection with the consummation of the Contemplated
Transactions; and



(j)    with respect to the Hong Kong Lease, (x) if the Parties agree in the
Hong Kong Lease Determination to assign the Hong Kong Lease to the Purchaser,
that portion of the lease rate representing the difference in the lease rates on
the Hong Kong Lease arising in connection with the transfer and assignment of
the Hong Kong Lease by KOPIN to Purchaser for the period from March 2018 to
February 2020 in the total amount of Twenty-One Thousand Six Hundred and Two US
Dollars (US$21,602) and (y) if the Parties agree in the Hong Kong Lease
Determination to terminate the Hong Kong Lease, liabilities and obligations of
KOPIN under the Hong Kong Lease arising from the termination of the Hong Kong
Lease by KOPIN.
“Shipments” shall mean the quantity of Solos Products shipped by Purchaser to
any non-Affiliated organizations, either as sold product on a standalone basis
or within a larger system, or for marketing or other purposes on a standalone
basis or within a larger system.


7



--------------------------------------------------------------------------------





“Solos Cayman” shall mean Solos Incorporation, a company established under the
laws of the Cayman Islands.
“Solos Patents” has the meaning given to such term on Schedule 1 attached
hereto.
“Solos Products” shall mean the wearable electronic products for the consumer
markets known internally within KOPIN as Solos Sports, Solos Air and Solos Hear
and any successor or derivative products as may be re-designed or re-configured.
“Third Party” shall mean any Person who is not a Party to this Agreement or an
Affiliate of a Party to this Agreement or a Representative of the foregoing.
“Trademark” shall mean (a) trademarks, service marks, certification marks,
logos, trade dress, trade names, brand names, corporate names, domain names, and
other indicia of commercial source of origin (whether registered, common law,
statutory or otherwise), together with all translations, localizations,
adaptations, derivations and combinations thereof; (b) all registrations and
applications to register the foregoing (including any intent-to-use trademark
applications); and (c) all goodwill connected with the use thereof or symbolized
thereby.
“Transaction Documents” shall mean this Agreement, the Exhibits and Schedules
hereto, the Assignment and Assumption Agreement, Solos Services Agreement, KOPIN
Services Agreement, Whisper License Agreement, Share Purchase Agreement and all
other agreements, certificates, instruments and documents that have, in
accordance with the terms of this Agreement, been delivered prior to the Closing
or are required by this Agreement to be delivered at the Closing.
“Transaction Expenses” shall mean all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors, accountants
and other advisors, that are incurred prior to the Closing and that are payable
in connection with the negotiation, preparation or execution of this Agreement
or the other Transaction Documents.



“Whisper Technology” shall mean KOPIN’s proprietary audio noise cancellation
technology based on the Patents, proprietary algorithms, algorithm constructs
and other Intellectual Property Rights listed on Schedule 2 attached and all
improvements thereto.
“Whisper Technology Patents” has the meaning given to such term on Schedule 1
attached hereto.
ARTICLE II


8



--------------------------------------------------------------------------------





PURCHASE AND SALE OF ASSETS
Section 2.1 Purchase and Sale of Assets.
On the terms and subject to the conditions set forth in this Agreement, at the
Closing, KOPIN shall sell, transfer, assign, convey and deliver to Purchaser,
and Purchaser shall purchase, acquire, accept and assume from KOPIN, free and
clear of any Encumbrances (other than Permitted Encumbrances), all of KOPIN’s
right, title and interest in, to and under the Acquired Assets.
Section 2.2 Excluded Assets.
Notwithstanding anything to the contrary contained in Section 2.1, KOPIN shall
retain all of its respective right, title and interest in and to, and shall not
sell, transfer, assign, convey or deliver to Purchaser its right, title and
interest to any assets other than the Acquired Assets.
Section 2.3 Assumption of Liabilities.
On the terms and subject to the conditions set forth in this Agreement, at the
Closing, Purchaser shall assume and become liable for, from and after the
Closing, the Assumed Liabilities.
Section 2.4 Excluded Liabilities.
Notwithstanding anything to the contrary contained in Section 2.3 or any other
provision of the Transaction Documents, Purchaser shall not assume or become
responsible for, and KOPIN shall remain liable for, the Retained Liabilities.
ARTICLE III
PURCHASE PRICE
Section 3.1 Consideration for Acquired Assets.
The aggregate consideration to be paid hereunder by Purchaser to KOPIN as
payment for the Acquired Assets shall comprise the following:



3.1.1 Equity. At the Closing of the Contemplated Transactions, Solos Cayman
shall issue to KOPIN 1,172,000 of Solos Cayman’s Ordinary Shares (“Solos
Shares”) pursuant to the Share Purchase Agreement (as defined below)
representing not less than twenty percent (20%) of the Solos Cayman’s fully
diluted ownership at Closing, subject to KOPIN’s antidilution rights set forth
therein.


9



--------------------------------------------------------------------------------





3.1.2 Royalties. The Purchaser shall pay to KOPIN a [***] percent ([***]%)
royalty (the "Purchaser Royalty") on Net Sales Amount of any of Solos Products
shipped during the period commencing on the first anniversary of the
Commercialization Date and ending on the fourth anniversary of the
Commercialization Date (the “Royalty Period”).
Section 3.2 Shipment Report.
Purchaser shall provide within thirty (30) days following each Calendar Quarter
that falls partially or wholly within the Royalty Period a report to KOPIN
setting forth the (i) quantity of units of Solos Products shipped in such
Calendar Quarter (or portion thereof, as applicable) and a description and the
prices paid therefor, (ii) the Net Sales Amount for such Calendar Quarter (or
portion thereof, as applicable) and (iii) the calculation of Purchaser Royalties
owed to KOPIN with respect to such Calendar Quarter (or portion thereof, as
applicable) (the “Purchaser Shipment Report”). Payment to KOPIN for the
Purchaser Royalties based on such Purchaser Shipment Report shall be made by the
fortieth (40th) day following the end of each Calendar Quarter that falls
partially or wholly within the Royalty Period.
Section 3.3 Royalty Payment.
All monetary amounts are stated and all amounts due shall be payable in United
States Dollars. Acceptance of any Purchaser Shipment Report by KOPIN does not
waive the rights that KOPIN has under Section 3.5 below to an annual audit.
Purchaser’s obligation to pay Purchaser Royalties hereunder survives any
termination or expiration of this Agreement with respect to Purchaser Royalties
accrued prior to the effective date of termination.
Section 3.4 Taxes.
All amounts to be paid to KOPIN pursuant to this Agreement shall be without
deduction of collection, or other charges, and, specifically, without deduction
of withholding or similar taxes or other government imposed fees or taxes,
except as may be required by Law. Neither Party may offset amounts owed to the
other Party with amounts owed from the other Party.
Section 3.5 Records and Audit Right
Purchaser shall maintain complete and accurate records of Shipments of the Solos
Products that are shipped during the Royalty Period and any amounts payable to
KOPIN in relation to such Solos Products, which records shall contain
information reasonably sufficient to permit KOPIN to confirm the accuracy of any
Purchaser Shipment Reports




10



--------------------------------------------------------------------------------






delivered to KOPIN hereunder. Purchaser shall retain such records for at least
five (5) years from the date of the Purchaser Shipment Report to which they
pertain. At KOPIN’s request and at least thirty (30) days before a planned
audit, Purchaser shall, at KOPIN’s expense, permit an independent auditor
selected by KOPIN to have access, no more than once each Calendar Year (unless a
preceding audit revealed a discrepancy greater than 5% of amounts reported to
KOPIN as owed by the Purchaser) and during Purchaser's regular business hours,
to those records and documents of Purchaser retained by Purchaser pursuant to
this Section 3.5. If the review by the auditor uncovers an underreporting of
more than five percent (5%) of the Purchaser Royalties due in a Calendar Year,
then the cost of such auditing shall be paid by Purchaser. Purchaser shall keep
records as required hereunder at Purchaser’s corporate headquarters.
Section 3.6 Previously Paid Solos Air POs
To the extent KOPIN has paid any portion of the amounts listed on Schedule 1.E-1
with respect to the Solos Air POs prior to the Closing, Purchaser agrees to
reimburse KOPIN for the actual amounts so paid by KOPIN, up to $75,000 in the
aggregate. KOPIN shall provide to the Purchaser documentation of such paid
amounts to the reasonable satisfaction of the Purchaser, and the Purchaser shall
make such reimbursement payment promptly following its receipt of such
documentation.
ARTICLE IV
CLOSING
Section 4.1 Closing.
The closing for the Contemplated Transaction (“Closing”) shall take place at the
offices of Chu, Ring & Hazel LLP, 241 A Street, Suite 300, Boston, Massachusetts
on September 30, 2019 at 10:00 a.m. local time or at such other time or place as
is mutually agreed upon by the Parties (the “Closing Date”). By mutual agreement
of the Parties, the Closing may take place by electronic (i.e., email/PDF)
delivery of signature pages to this Agreement and the other Transaction
Documents.
Section 4.2 Closing Deliveries.
4.2.1 At or prior to the Closing the Parties shall execute and deliver to each
other, or cause to be executed and delivered to each other, the following
documents:
(a)An assignment and assumption agreement in substantially the form attached
hereto as Exhibit A (the “Assignment and Assumption Agreement”);
(b)The instruments identified in Schedule 4.2.1 attached hereto, together with
all such other bills of sale, assignments, endorsements, intellectual property


11



--------------------------------------------------------------------------------





right assignments, trade name assignments, domain name assignments, consents and
other good and sufficient instruments and documents of conveyance and transfer
in a form reasonably satisfactory to Purchaser, as Purchaser reasonably shall
deem necessary or



appropriate to effect the Contemplated Transactions, including without
limitation the sale, transfer, assignment and conveyance to Purchaser of all of
the Acquired Assets;
(c)A services agreement regarding the provision of certain of Purchaser’s
services to KOPIN in substantially the form attached hereto as Exhibit B (the
“Solos Services Agreement”);
(d)A services agreement regarding the provision of certain of KOPIN’s services
to Purchaser in substantially the form attached hereto as Exhibit C (the “KOPIN
Services Agreement”);
(e)A license agreement in substantially the form attached hereto as Exhibit D
(the “Whisper License Agreement”);
(f)A share purchase agreement between KOPIN and Solos Cayman in substantially
the form attached hereto as Exhibit E (the “Share Purchase Agreement”);
(g)A certificate of continuing registration from the Hong Kong Companies
Registry, and a Certificate of Good Standing from the Cayman Islands Government
General Registry; and
(h)Such certificates or other instruments of the Parties or of officers of the
Parties as each Party and its counsel may reasonably think necessary in order to
establish that the terms, covenants and conditions contained in this Agreement
to have been performed or complied with by the other Party at or prior to the
Closing have been performed or complied with and that the representations and
warranties of the respective Parties herein given are true and correct at the
Closing.
4.2.2 At or prior to the Closing Purchaser shall issue and deliver to KOPIN
pursuant to the Share Purchase Agreement stock certificates in proper form
evidencing the Solos Shares.
4.2.3 If and to the extent any of the Acquired Assets consist of tangible
personal property, on or promptly following the Closing such Acquired Assets
shall be conveyed, transferred and delivered by KOPIN to Purchaser with title
passing at Purchaser’s principal place of business in Hong Kong or such other
address as Purchaser may designate in writing.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER


12



--------------------------------------------------------------------------------





Purchaser hereby represents and warrants to KOPIN that the statements contained
in this Article V are true and correct as of the date hereof and are true and
correct in all material respects as of the Closing Date:
Section 5.1 Organization and Qualification; Ownership. Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the Laws of Hong Kong, and has all requisite power and authority to own, lease
and operate its properties and



assets and to carry on its business as it is now being conducted. Purchaser is a
direct, wholly-owned subsidiary of Solos Cayman.
Section 5.2 Power and Authority. Purchaser has the requisite power and authority
to enter into this Agreement and each other Transaction Document to which it is
a party, to carry out its obligations hereunder and thereunder and to consummate
the Contemplated Transactions. The execution and delivery by Purchaser of this
Agreement and each other Transaction Document to which it is a party, the
performance of its obligations hereunder and thereunder, and the consummation of
the Contemplated Transactions, have been duly authorized by all requisite action
on the part of Purchaser. This Agreement and each other Transaction Document to
which Purchaser is a party have been, or, as applicable, at the Closing will be,
duly executed and delivered by Purchaser and, assuming the due authorization,
execution and delivery by the other Parties thereto, shall constitute legal,
valid and binding obligations of Purchaser, enforceable against Purchaser in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at Law or in
equity).
Section 5.3 Noncontravention; Consents. The execution, delivery and performance
by Purchaser of this Agreement and the other Transaction Documents to which
Purchaser is a party, and the consummation of the Contemplated Transactions, do
not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the Organizational Documents of Purchaser; (b)
conflict with or result in a violation or breach of any provision of any Law or
Order applicable to Purchaser; or (c) require the Consent, notice or other
action by any Person or Governmental Entity under, conflict with, result in a
violation or breach of, constitute a default or an event that, with or without
notice or lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract to which Purchaser is a party or by which
Purchaser is bound.
Section 5.4 Legal Proceedings; Orders. There are no Legal Proceedings pending
or, to Purchaser’s knowledge, threatened by or against Purchaser that (a)
challenge or seek to enjoin, alter or materially delay the Contemplated
Transactions; or (b) would, individually or in the aggregate, reasonably be
expected to have a material adverse effect on Purchaser’s


13



--------------------------------------------------------------------------------





ability to perform its obligations hereunder. Purchaser is not subject to any
Order that (i) challenges or seeks to enjoin, alter or materially delay the
Contemplated Transactions; or (ii) would, individually or in the aggregate,
reasonably be expected to have a material adverse effect on Purchaser’s ability
to perform its obligations hereunder.
Section 5.5 Brokers. There is no investment banker, broker, finder or other
intermediary or agent who has been retained by or is authorized to act on behalf
of Purchaser that might be entitled to any fee or commission in connection with
the Contemplated Transactions.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF KOPIN



KOPIN hereby represents and warrants to Purchaser that, except as set forth on
Schedule 6 attached, the statements contained in this Article VI are true and
correct as of the date hereof and are true and correct in all material respects
as of the Closing Date.
Section 6.1 Organization and Qualification. KOPIN is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, and has all requisite power and authority to own, lease and operate
its properties and assets and to carry on its business as it is now being
conducted.
Section 6.2 Power and Authority. KOPIN has the requisite power and authority to
enter into this Agreement and each other Transaction Document to which it is a
party, to carry out its obligations hereunder and thereunder and to consummate
the Contemplated Transactions. The execution and delivery by KOPIN of this
Agreement and each other Transaction Document to which it is a party, the
performance of its obligations hereunder and thereunder, and the consummation of
the Contemplated Transactions, have been duly authorized by all requisite action
on the part of KOPIN. KOPIN has complied with the requirements of Delaware
General Corporation Law, Chapter 50, Section 144(a)(i) in connection with
authorizing this Agreement, the Transaction Documents and the transactions
contemplated hereby and thereby. This Agreement and each other Transaction
Document to which KOPIN is a party have been, or, as applicable, at the Closing
will be, duly executed and delivered by KOPIN and, assuming the due
authorization, execution and delivery by the other Parties thereto, shall
constitute legal, valid and binding obligations of KOPIN, enforceable against
KOPIN in accordance with their respective terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at Law or in
equity).
Section 6.3 Noncontravention; Consents. The execution, delivery and performance
by KOPIN of this Agreement and the other Transaction Documents to which KOPIN is
a party, and the consummation of the Contemplated Transactions, do not and will
not: (a) conflict


14



--------------------------------------------------------------------------------





with or result in a violation or breach of, or default under, any provision of
the Organizational Documents of KOPIN; (b) conflict with or result in a
violation or breach of any provision of any Law or Order applicable to KOPIN; or
(c) require the Consent, notice or other action by any Person or Governmental
Entity under, conflict with, result in a violation or breach of, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract to which KOPIN
is a party or by which KOPIN is bound.
Section 6.4 Legal Proceedings; Orders. Except as disclosed on Schedule 6, there
are no Legal Proceedings pending or, to KOPIN’s knowledge, threatened by or
against KOPIN that (a) challenge or seek to enjoin, alter or materially delay
the Contemplated Transactions; or (b) would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. KOPIN is not subject
to any Order that (i) challenges or seeks to enjoin, alter or materially delay
the Contemplated Transactions; or (ii) would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.



Section 6.5 Brokers. There is no investment banker, broker, finder or other
intermediary or agent who has been retained by or is authorized to act on behalf
of KOPIN that might be entitled to any fee or commission in connection with the
Contemplated Transactions
Section 6.6 Title, Sufficiency and Condition of Assets. KOPIN has good and valid
title to, or a valid leasehold interest in or to the extent being licensed a
valid license to use, all of the Acquired Assets, which shall be free and clear
of any Encumbrances (other than Permitted Encumbrances) as of the Closing Date.
Upon execution and delivery by KOPIN to Purchaser of the instruments of
conveyance referred to in Section 4.2.1, Purchaser will become the true and
lawful owner of, and will receive good title to, the Acquired Assets, free and
clear of all Encumbrances (other than Permitted Encumbrances).
Section 6.7 Intellectual Property.
6.7.1 All assignments of the Acquired Registrations to KOPIN have been properly
executed and recorded. To the knowledge of KOPIN, all Acquired Registrations are
valid and enforceable and all issuance, renewal, maintenance and other payments
that are or have become due with respect thereto have been timely paid by or on
behalf of KOPIN.
6.7.2 Except as disclosed on Schedule 6, there are no inventorship challenges,
opposition or nullity proceedings or interferences declared, commended or
provoked, or, to the knowledge of KOPIN threatened, with respect to the Acquired
Registrations.


15



--------------------------------------------------------------------------------





6.7.3 To the best of KOPIN’s knowledge after reasonable inquiry, the Acquired
Intellectual Property includes all Patents and Trademarks currently used by
KOPIN (a) solely and exclusively (i) to test, modify, make, use, sell, have
made, used and sold, import, reproduce, market, distribute, commercialize,
support, maintain and correct the Solos Sports Products and (ii) to otherwise
conduct KOPIN’s business, as it is currently conducted, with respect to the
Solos Sports Products and Whisper Technology, and (b) relating to the Whisper
Technology. Other than as expressly set forth hereinabove and for the avoidance
of doubt, the Acquired Intellectual Property excludes Display Intellectual
Property, the Intellectual Property Owned by Others, the Other KOPIN Products
Intellectual Property and KOPIN Know-How (each as defined below). “Display
Intellectual Property” means Patents and Trademarks which are embedded in any
KOPIN display, display drivers, integrated circuits, optics or display module.
“Intellectual Property Owned by Others” means Patents and Trademarks which are
owned or licensed by KOPIN Software Limited fka Intoware Ltd., Forth Dimension
Displays, eMDT America Inc., NVIS, Inc. and any other KOPIN subsidiary (other
than, for the avoidance of doubt, Patents and Trademarks owned by KOPIN Display
Corporation and expressly referenced in the first sentence of this Section
6.7.3). “Other KOPIN Products Intellectual Property” means any Intellectual
Property Rights, other than the Whisper Technology, used by KOPIN in the
development, manufacture (by KOPIN or a Third Party), sale, marketing or
distribution of its products other than the Solos Sports Products (“Other KOPIN
Products”). “KOPIN Know-How” means Intellectual Property Rights of KOPIN to the
extent not included in Other KOPIN Products Intellectual Property and



that are not Patents or Trademarks. With the exception of the Whisper Technology
that is being licensed back to KOPIN under the Whisper License Agreement, the
Acquired Intellectual Property does not include Patents and Trademarks currently
used by KOPIN in Other KOPIN Products.
6.7.4 KOPIN has taken reasonable measures to protect the proprietary nature of
each item of Acquired Intellectual Property owned by KOPIN, and to maintain in
confidence all trade secrets and confidential information comprising a part
thereof.
6.7.5 To KOPIN’s knowledge and belief, KOPINs business with respect to the Solos
Products and Whisper Technology, as it is currently conducted, does not infringe
or violate, or constitute a misappropriation of, any Intellectual Property
Rights of any Third Party. Except as disclosed on Schedule 6, KOPIN has not
received any complaint, claim or notice, or threat thereof in writing, of any of
the foregoing, alleging any such infringement, violation or misappropriation. To
KOPIN’s knowledge, no person (including, without limitation, any current or
former employee or consultant) is infringing, violating or misappropriating any
of the Acquired Intellectual Property owned by KOPIN.


16



--------------------------------------------------------------------------------





Section 6.8 Applicable Laws. KOPIN is conducting its business with respect to
the Solos Products and Whisper Technology in compliance with each applicable
Law, including, without limitation, each applicable export control law and
regulation, except for any violations or defaults that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect. KOPIN has not received any notice or communication from any
Governmental Entity alleging noncompliance with any applicable Law.
Section 6.9 Public Disclosures. As a public company, KOPIN has made certain
disclosures relating to the Acquired Assets and Solos Smart Glasses pursuant to
the U.S. Securities Exchange Act of 1934. For the purpose of any express or
implied obligation of KOPIN not to omit to state a material fact necessary in
order to make the statements contained herein or in the certificates delivered
to Purchaser pursuant to Section 4.2 not misleading in light of the
circumstances under which they were made, Purchaser shall be deemed to have been
made aware of, and KOPIN shall be deemed to have disclosed to Purchaser, all
such disclosures in KOPIN’s Annual Report on Form 10-K for the year ended
December 29, 2018 and Reports on Form 10-Q for the quarterly periods ended March
30, 2019 and June 29, 2019. For the avoidance of doubt, no such disclosures
shall otherwise qualify KOPIN’s representations and warranties in this Article
VI or in the certificates delivered to Purchaser pursuant to Section 4.2 unless
also disclosed explicitly herein or therein.
Section 6.10 No Other Representations or Warranties. Except as expressly
provided in this Article VI and the certificates delivered to Purchaser pursuant
to Section 4.2, the Acquired Assets are being sold, transferred, assigned,
conveyed and delivered “As Is”, and KOPIN makes no other representations or
warranties as to the Acquired Assets, including but not limited to any express
or implied warranties of merchantability or fitness or



sufficiency for a particular use or purpose intended or as to non-infringement,
and even if KOPIN has been advised of same.
ARTICLE VII
COVENANTS OF THE PURCHASER AND KOPIN
Section 7.1 Employees.
7.1.1 Purchaser will immediately after the Closing, provide a written offer of
employment to all of those current KOPIN employees listed on Schedule 7.1 hereof
(“Solos and Whisper Personnel”) that Purchaser intends to employ with employment
beginning no later than September 30, 2019 or the following Business Day (the
“Employee Termination Date”). In the event that Purchaser does not offer
employment to all of the Solos and Whisper Personnel, Purchaser shall pay to
KOPIN, no later than five (5) Business Days after the Employment Termination
Date, cash in an amount equal to the base salary and any and all other benefits


17



--------------------------------------------------------------------------------





of all such Solos and Whisper Personnel actually paid by KOPIN during the period
beginning July 1, 2019 and ending on the Employment Termination Date who were
not offered employment. KOPIN hereby consents to the hiring of any Solos and
Whisper Personnel by Purchaser, waives, with respect to the employment by
Purchaser of such employees, any claims or rights related to the Acquired
Intellectual Property KOPIN may have against Purchaser or any such employee
under any non-competition or employment agreement which would otherwise restrict
such employee’s ability and right to perform his job as an employee of Purchaser
and consents to the Solos and Whisper Personnels’ use of know-how related to the
Acquired Assets in the performance of the Solos and Whisper Personnels’ jobs as
employees of Purchaser and retained in the unaided memories of such Personnel
(except as aided by reference to the Acquired Assets). Once employment with
Purchaser of any Solos and Whisper Personnel to whom such offer of employment
has been made shall commence, any employee-related obligations to such employees
shall become Purchaser’s sole and exclusive responsibility (except for payment
of final wages, reimbursement of expenses, employment taxes or other similar
amounts accrued during such employees’ employment with KOPIN, which shall remain
the obligations of KOPIN). Nothing in this Agreement will prevent KOPIN from
terminating an employee listed on Schedule 7.1 at any time.
7.1.2 KOPIN will continue to employ all Solos and Whisper Personnel at their
same respective levels of compensation and benefits up until the Employee
Termination Date (subject to its right to terminate earlier including pursuant
to KOPIN’s Employment Handbook and the rules thereunder and Purchaser’s right to
offer employment to such Personnel pursuant to Section 7.1.1).
7.1.3 To the extent that any Governmental Entity is reimbursing some or all of
the compensation of any Solos and Whisper Personnel and such reimbursement is
paid to Purchaser, the Purchaser will return to KOPIN any amounts Purchaser
receives which are related to the period prior to Employee Termination Date. To
the extent KOPIN receives any reimbursement for compensation for any Solos and
Whisper Personnel from any Governmental Entity which relates to the period after
the Employee Termination Date it will pay such amount to the Purchaser.



7.1.4 If any Solos and Whisper Personnel who are offered employment by Purchaser
pursuant to Section 7.1.1 decline the offer of employment by Purchaser for any
reason, Purchaser shall not otherwise employ such person(s) for a period of nine
(9) months following the Closing Date without reimbursing KOPIN in full for the
actual separation costs incurred by KOPIN in connection with the termination of
such person(s) employment.
Section 7.2 Noncompetition.
7.2.1 For a period of [***] ([***]) years after the Closing Date, KOPIN shall
not market or sell any finished or substantially finished smart-glasses (meaning
completed or substantially


18



--------------------------------------------------------------------------------





completed product packaged for and ready to use by consumers) designed for
consumer use which compete directly with any Solos Product as described on
Exhibit F. Section 7.2.1 shall terminate upon the merger with or sale or
transfers of substantially all of KOPIN’s assets to a Third Party.
7.2.2 In the event that any court determines that the duration or the geographic
scope, or both, of the noncompetition provision set forth in Section 7.2.1 are
unreasonable and that such provision is to that extent unenforceable, the
Parties agree that the provision shall remain in full force and effect for the
greatest time period and in the greatest area that would not render it
unenforceable.
ARTICLE VIII
CONDITIONS TO CLOSING
Section 8.1 Conditions to the Obligations of KOPIN and Purchaser. The respective
obligations of the Parties to consummate the Contemplated Transactions and
effect the Closing are subject to the satisfaction, at or prior to the Closing,
of each of the following conditions, unless waived by each Party in writing
prior to the Closing:
(a)no Order shall be in effect, or be pending or threatened by any Governmental
Entity, and no Law shall have been enacted, issued, promulgated or otherwise
enforced, that, in either case, has the effect of prohibiting, enjoining or
restraining the Contemplated Transactions, or otherwise making the consummation
of the Contemplated Transactions illegal; and
(b)no Legal Proceeding shall have been instituted or threatened against any
Party seeking to restrain or prohibit, or to obtain damages with respect to, the
consummation of the Contemplated Transactions; provided, however, that this
condition may not be invoked by a Party if any such Legal Proceeding was
initiated by such Party or such Party’s Affiliates or Representatives.
Section 8.2 Conditions to the Obligations of Purchaser. The obligation of
Purchaser to consummate the Contemplated Transactions and effect the Closing are
subject to the



satisfaction, at or prior to the Closing, of each of the following conditions,
unless waived by Purchaser in writing at or prior to the Closing:
(a)the representations and warranties of KOPIN contained in this Agreement shall
be true and correct in all respects (in the case of any representation or
warranty qualified by materiality, Material Adverse Effect or any similar
qualification) or in all material respects (in the case of any representation or
warranty not qualified by materiality, Material Adverse


19



--------------------------------------------------------------------------------





Effect or similar qualification) on and as of the Closing Date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects);
(b)KOPIN shall have performed, satisfied and complied in all material respects
with each of the covenants, agreements and obligations required to be performed,
satisfied and complied with by KOPIN on or prior to the Closing Date under this
Agreement and each other Transaction Document;
(c)KOPIN shall have delivered, or caused to be delivered, all documents and
agreements and shall have taken such other actions as required pursuant to
Section 4.2 of this Agreement; and
(d)any and all material Encumbrances relating to the Acquired Assets (other than
the Permitted Encumbrances) shall have been released in full.
Section 8.3 Conditions to the Obligations of KOPIN. The obligation of KOPIN to
consummate the Contemplated Transactions and effect the Closing are subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions, unless waived by Purchaser in writing at or prior to the Closing:
(a)the representations and warranties of Purchaser contained in this Agreement
shall be true and correct in all respects (in the case of any representation or
warranty qualified by materiality, material adverse effect or any similar
qualification) or in all material respects (in the case of any representation or
warranty not qualified by materiality, material adverse effect or similar
qualification) on and as of the Closing Date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects);
(b)Purchaser shall have performed, satisfied and complied in all material
respects with each of the covenants, agreements and obligations required to be
performed, satisfied and complied with by Purchaser on or prior to the Closing
Date under this Agreement and each other Transaction Document;
(c)Purchaser shall have delivered, or caused to be delivered, all documents and
agreements and shall have taken such other actions as required pursuant to
Section 4.2 of this Agreement; and



(d)    Purchaser shall have received not less than One and One-Half Million US
Dollars (US$1,500,000) of gross cash proceeds in connection with the offer and
sale of shares of its capital stock.


20



--------------------------------------------------------------------------------





ARTICLE IX
INDEMNITY
Section 9.1 Survival. Subject to the limitations and other provisions contained
in this Agreement, the representations and warranties of the Parties shall
survive for a period eighteen (18) months from and after the Closing Date;
provided, however, that (i) the representations and warranties set forth in
Sections 5.1, 5.2, 6.1, 6.2 and 6.6 shall survive the Closing without limitation
(the “Fundamental Representations”) and (ii) the representations and warranties
set forth in Sections 6.7.1, 6.7.2, 6.7.4 and 6.7.5 shall survive for a period
twenty-four (24) months from and after the Closing Date. All of the covenants,
agreements and obligations of the Parties contained in this Agreement shall
survive until fully performed or fulfilled, unless non-compliance with such
covenants, agreements or obligations is waived in writing by the Party or
Parties entitled to such performance. Notwithstanding anything herein to the
contrary, any claim relating to a breach of a representation, warranty or
covenant asserted in writing on or before the applicable expiration period set
forth in this Section 9.1, if any, shall survive until resolved or judicially
determined. The Parties acknowledge and agree that with respect to any claim
that any Party may have against any other Party that is permitted pursuant to
the terms of this Agreement, the survival periods set forth and agreed to in
this Section 9.1 shall govern when any such claim may be brought and shall
replace and supersede any statute of limitations that may otherwise be
applicable.
Section 9.2 Indemnification by KOPIN. On the terms set forth herein, KOPIN
shall, indemnify, defend and hold the Purchaser Indemnitees harmless for, from
and against any and all Losses imposed upon or incurred by the Purchaser
Indemnitees (or any one of them), directly or indirectly, arising out of,
resulting from or in connection with any and all of the following: (a) any
material inaccuracy in or breach of any of the representations and warranties
made by KOPIN in this Agreement or any other Transaction Document; (b) any Third
Party Claim (as defined below) alleging facts that, if true, would constitute a
material inaccuracy in or breach of any of the Fundamental Representations; (c)
any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by KOPIN pursuant to this Agreement; (d) all Retained Liabilities; and
(e) the Legal Proceeding identified on Schedule 6.
Section 9.3 Indemnification by Purchaser. On the terms set forth herein,
Purchaser agrees to indemnify, defend and hold the KOPIN Indemnitees harmless
for, from and against any and all Losses imposed upon or incurred by the KOPIN
Indemnitees (or any one of them), directly or indirectly, arising out of,
resulting from or in connection with any and all of the following: (a) any
material inaccuracy in or breach of any of the representations and


21



--------------------------------------------------------------------------------





warranties made by Purchaser in this Agreement or any other Transaction
Document; (b) any Third Party Claim alleging facts that, if true, would



constitute a material inaccuracy in or breach of any of the Fundamental
Representations; and (c) any breach or non-fulfillment of any covenant,
agreement or obligation to be performed by Purchaser pursuant to this Agreement;
(c) sales of Solos Products and products based on or incorporating the Whisper
Technology by Purchaser on or after the Closing Date; and (d) infringement or
alleged infringement of Third Party Intellectual Property Rights by Solos
Products, the Whisper Technology or any of the Acquired Assets if the
circumstances giving rise to such infringement or alleged infringement do not
constitute a breach of KOPIN’s representations and warranties set forth in
Section 6.7.
Section 9.4 Certain Limitations. Notwithstanding any provisions of this Article
IX to the contrary, and except with respect to any Loss incurred in connection
with or as a result of fraud, intentional misrepresentation or willful
misconduct, the indemnification obligations of the Parties set forth in Section
9.2 and Section 9.3, respectively, shall be subject to the following
limitations:
(a)No (i) Purchaser Indemnitee shall be entitled to recovery for Losses under
Section 9.2(a) until the aggregate amount of Losses thereunder exceeds an amount
equal to Twenty-Five Thousand US Dollars (US$25,000), at which time the
Purchaser Indemnitees shall, subject to the other limitations set forth in this
Section 9.4, be entitled to recover all such Losses; and (ii) KOPIN Indemnitee
shall be entitled to recovery for Losses under Section 9.3(a) until the
aggregate amount of Losses thereunder exceeds an amount equal to Twenty-Five
Thousand US Dollars (US$25,000), at which time the KOPIN Indemnitees shall,
subject to the other limitations set forth in this Section 9.4, be entitled to
recover all such Losses.
(b)The maximum amount of Losses for which KOPIN shall be liable under Section
9.2 shall not exceed an amount equal to Three Hundred Thousand US Dollars
(US$300,000) plus the aggregate Purchaser Royalties paid to KOPIN (the
“Indemnification Cap”); provided, however, that the amount of Losses for which
KOPIN shall be liable under Section 9.2 with respect to the Legal Proceeding
identified on Schedule 6 shall not be subject to such limitation.
(c)The maximum amount of Losses for which Purchaser shall be liable under
Section 9.3 shall not exceed the Indemnification Cap.
(d)Any Liability for indemnification hereunder shall be determined without
duplication of recovery by reason of the state of facts giving rise to such
Liability constituting a breach of more than one representation, warranty,
covenant or agreement or by reason of


22



--------------------------------------------------------------------------------





a Party receiving an adjustment to the Purchase Price in accordance with the
terms of this Agreement in connection with the facts giving rise to the right of
indemnification.
(e)Payments by any Indemnifying Party to an Indemnified Party in respect of an
indemnifiable Loss under this Article IX shall be (i) reduced by any insurance
proceeds actually received from a Third Party insurer (net of reasonable costs
incurred by such Indemnified Party to enforce payment from such third-party
insurer) by such Indemnified Party with respect to such Loss; and (ii) reduced
by indemnification, reimbursement,
credits, rebates, refunds or other payments actually received by such
Indemnified Party with respect to such Loss (net of reasonable costs incurred by
such Indemnified Party to obtain such indemnification, reimbursement, credits,
rebates, refunds or other payments).
Section 9.5 Third Party Claims.
(a)If an Indemnified Party receives notice of any actual, asserted or threatened
claim made or brought by any Third Party with respect to which the Indemnifying
Party is obligated to provide indemnification under this Agreement (a “Third
Party Claim”), the Indemnified Party shall give the Indemnifying Party
reasonably prompt written notice thereof, but in any event not later than
fifteen (15) days after receipt of such notice of such Third Party Claim (a
“Third Party Claim Notice”). The failure of the Indemnified Party to give such
Third Party Claim Notice shall not, however, relieve the Indemnifying Party of
its indemnification obligations, except and only to the extent that the
Indemnifying Party is materially prejudiced by reason of such failure. Such
Third Party Claim Notice shall describe the Third Party Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party.
(b)The Indemnified Party, at the Indemnifying Party’s sole cost and expense,
shall control the defense of any such Third Party Claim with counsel selected by
the Indemnified Party in its sole discretion. The Indemnifying Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it, subject to the Indemnified Party’s right to control the defense
thereof. The reasonable fees and disbursements of such counsel shall be at the
expense of the Indemnifying Party. In connection with its defense of such Third
Party Claim, the Indemnified Party shall be entitled to take any action as it
may deem appropriate to avoid, dispute, defend, appeal or make counterclaims
pertaining to any Third Party Claim, including, but not limited to, settling
such Legal Proceeding on such terms as the Indemnified Party may deem
appropriate; provided that such settlement is made in accordance with the
remaining provisions of this Section 9.5. No action taken by the Indemnified
Party in accordance with such defense and settlement of any Third Party Claim
shall relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any Losses resulting therefrom. Notwithstanding
anything contained herein to the contrary, the Indemnified Party shall not


23



--------------------------------------------------------------------------------





settle any Third Party Claim without the consent of the Indemnifying Party,
which consent shall not be unreasonably withheld, conditioned or delayed. In no
event shall the Indemnified Party be required to agree to the entry of any
judgment or enter into any settlement unless such judgment or settlement
includes as an unconditional term thereof the giving of a release from all
liability with respect to all claims by each claimant or plaintiff to each
Indemnified Party that is the subject of such claims and does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of an Indemnified Party.
(c)The Parties shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
records relating to such Third Party Claim and furnishing, without expense
(other than reimbursement of actual out-of-pocket expenses) to the defending
party, employees of the



non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.
Section 9.7 Payment. Once a Loss is agreed to and/or accepted by the
Indemnifying Party or finally adjudicated to be payable pursuant to this Article
IX (a “Final Claim Resolution”), the Indemnifying Party shall, subject to
Section 9.8, satisfy its obligations within five (5) Business Days of such
agreement, acceptance and/or final adjudication by wire transfer of immediately
available funds to an account designated in writing by the Indemnified Party.
The Parties hereto agree that should an Indemnifying Party not make full payment
of any its obligations under this Article IX within five (5) Business Days, any
amounts payable shall accrue interest from and including the date of agreement
of the Indemnifying Party or final, non-appealable adjudication to the date such
payment has been made at a rate per annum equal to the “prime rate” as published
in The Wall Street Journal, Eastern Edition, in effect on the date such payment
was required to be made through the date of payment (calculated daily on the
basis of a year of three hundred and sixty five (365) days and the actual number
of days elapsed).
Section 9.8 Tax Treatment.    All indemnification payments made under
this Agreement shall be treated by the Parties as an adjustment to the Purchase
Price for Tax purposes, unless otherwise required by Law.
Section 9.9 Exclusive Remedies. Subject to the rights of the Parties set forth
in Section 3.5, Section 9.10 and Article X, the Parties acknowledge and agree
that their sole and exclusive remedy with respect to any and all claims (other
than claims arising from fraud, intentional misrepresentation or willful
misconduct on the part of a Party hereto in connection with the Contemplated
Transactions) for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement, shall be pursuant to the indemnification provisions
set forth in this Article IX. Notwithstanding the foregoing, nothing in this
Section 9.9 shall limit any Person’s right to


24



--------------------------------------------------------------------------------





seek and obtain any equitable relief to which any Person shall be entitled or to
seek any remedy (or limit the amount of such remedy) resulting from any Party’s
fraud, intentional misrepresentation or willful misconduct.
Section 9.10 Special Remedy. Notwithstanding anything to the contrary set forth
herein, Purchaser’s sole and exclusive remedy with respect to any breach by
KOPIN of its representations and warranties set forth in Section 6.7.3 shall be
that KOPIN shall assign to Purchaser, for no further consideration, all Patents
or Trademarks that were not included in the Acquired Intellectual Property that
give rise to such breach (or, if such Patents or Trademarks are otherwise used
by KOPIN in the conduct KOPIN’s business, KOPIN shall grant to Purchaser a
non-exclusive, limited, fully paid-up, royalty-free, worldwide license to such
Patents or Trademarks).
ARTICLE X
POST CLOSING CONDITIONS



Section 10.1 Reversion of Acquired Assets. In the event that a Reversion Option
Trigger (as defined below) shall occur during the period beginning on the
Closing Date and ending at the Reversion Option Termination Time (as defined
below), then KOPIN shall have the right, in its sole and complete discretion, to
require a Reversion Option Transaction (as defined below) (such right, the
“Reversion Option”). “Reversion Option Trigger” shall mean the voluntary or
involuntary dissolution or winding up of the Purchaser and/or (Solos Cayman or
Purchaser’s then parent entity) (collectively, “Solos”) pursuant to the
applicable dissolution procedures under applicable corporate law or merger or
consolidation of Purchaser (except any merger or consolidation in which at least
a majority by voting power of Solos continues to represent at least a majority
of voting power of the resulting or surviving entity) or the sale, lease,
transfer, exclusive license by Solos or any subsidiary thereof of all or
substantially all of the assets of Solos and its subsidiaries taken as a whole
or if Solos shall permanently cease active operations of its business and not be
actively pursuing a sale, lease, transfer, exclusive license by Solos or any
subsidiary thereof of all or substantially all of the assets of Solos and its
subsidiaries taken as a whole, in any such case pursuant to which the holders of
shares of capital stock then outstanding are paid by reason of their ownership
thereof less than Seven Million Five Hundred Thousand US Dollars (US$7,500,000)
in the aggregate; or if Solos does not receive at least Two Million US Dollars
(US$2,000,000) in cash revenue for the sale of Solos Products by January 1, 2023
(for the avoidance of doubt, such revenue-based Reversion Option Trigger shall
be applicable only if the Reversion Option Termination Time has not occurred
prior to January 1, 2023). “Reversion Option Termination Time” shall mean the
moment immediately prior to the earlier to occur of (i) the sale of capital
stock of the Solos in a bona fide equity financing of Solos in which the gross
proceeds thereof, when added to the gross proceeds of all prior bona fide equity


25



--------------------------------------------------------------------------------





financings of Solos, equals or exceeds Seven Million Five Hundred Thousand US
Dollars (US$7,500,000) and (ii) the merger of KOPIN with or into any Third Party
or KOPIN’s sale of all or substantially all of its assets (a “KOPIN
Transaction”) and if the KOPIN Transaction fails to include the transfer and
assignment to such Third Party of all Solos Shares and an agreement by such
Third Party to become party to, and be bound by, the terms and provisions of
this Agreement in the same manner KOPIN is bound. For the avoidance of doubt,
the Reversion Option shall terminate upon the Reversion Option Termination Time
and, from and after the Reversion Option Termination Time, KOPIN shall not have
any right to require a Reversion Option Transaction. “Reversion Option
Transaction” shall mean a transaction in which KOPIN shall sell to Solos, and
Solos shall purchase from KOPIN, all Solos Shares then held by KOPIN free and
clear of all material Encumbrances and, in consideration therefor, Purchaser
shall, transfer, assign, convey and deliver the Acquired Assets back to KOPIN,
free and clear of all material Encumbrances other than Permitted Encumbrances.
Section 10.2 Exercise of Right. To exercise the Reversion Option, KOPIN must
deliver written notice to Solos of KOPIN’s intention to exercise such right.
Following delivery of such notice, each of Solos and KOPIN agrees to execute and
deliver all documentation and take such other action in support of the Reversion
Option Transaction as shall reasonably be requested by either Party in order to
carry out the terms and provision of Section 10.1, including, without
limitation, executing and delivering instruments of conveyance and transfer, and
any purchase agreement, consent, waiver, governmental filing, and any similar or
related documents. In the event that a Party is unable for any reason whatsoever



to secure the other Party’s signature to any document reasonably necessary or
appropriate for any of the foregoing purposes, such other Party hereby
irrevocably designates and appoints such Party and its duly authorized officers
and agents as its agents and attorneys-in-fact to act for it and on its behalf,
but only for the purpose of executing and filing any such document and doing all
other lawfully permitted acts to accomplish the foregoing purposes with the same
legal force and effect as if executed by or on behalf of such other Party.
Section 10.3 Transfer Restriction. Until the Reversion Option Termination Time,
KOPIN agrees not to transfer or cause any material Encumbrance to be placed upon
(i) any Solos Shares issued to KOPIN pursuant to the Share Purchase Agreement
(including, without limitation, the Solos Shares initially issued thereunder and
any Solos Shares issued pursuant to the antidilution provisions thereof) and
(ii) any Solos Shares issued as a dividend thereon or as a result of any
reclassification or exchange thereof, except in connection with a KOPIN
Transaction which includes the transfer and assignment of all such Solos Shares
to a Third Party and an agreement by such Third Party to become party to, and be
bound by, the terms and provisions of this Agreement in the same manner KOPIN is
bound.


26



--------------------------------------------------------------------------------





ARTICLE XI
CONFIDENTIAL INFORMATION
Section 11.1 Confidential Information
11.1.1 Confidentiality. Except as required by Law, KOPIN shall, and shall
instruct its Representatives to, (a) treat and hold as confidential and
proprietary all information concerning the Acquired Assets, the Assumed
Liabilities, the business related thereto, Purchaser and its Affiliates and
their respective businesses that is not or does not become (through no fault of
KOPIN or its Representatives) generally available to the public (collectively,
the “Purchaser Confidential Information”), (b) refrain from using any Purchaser
Confidential Information except as otherwise expressly contemplated by this
Agreement, and (c) promptly deliver to Purchaser all tangible embodiments (and
all copies) of any Purchaser Confidential Information that are in the possession
or under the reasonable control of KOPIN or any of its Representatives as of the
Closing Date; provided, however, that subsection (c) will not require KOPIN to
deliver any copies of the Purchaser Confidential Information that (i) are
maintained as archive copies on KOPIN’s disaster recovery or information
technology backup systems, (ii) are required to comply with Law, (iii) are
required for KOPIN to satisfy its obligations hereunder or (iv) are useful or
necessary for KOPIN to exercise its rights under the Whisper License Agreement.
Notwithstanding anything to the contrary in this Agreement, KOPIN will continue
to be bound by the terms and conditions of this Section 11.1.1 with respect to
any Purchaser Confidential Information that is not so delivered. In the event
that KOPIN or any of its Representatives is requested or required (pursuant to
written or oral question or request for information or documents in any Legal
Proceeding, interrogatory, subpoena, civil investigative demand or similar
process) to disclose any Purchaser Confidential Information, such Person will
promptly notify Purchaser of the request or requirement so



that Purchaser may seek an appropriate protective order or waive compliance with
the provisions of this Section 11.1.1. If, in the absence of a protective order
or the receipt of a waiver hereunder, KOPIN (or such other Person) is, on the
reasonable advice of counsel, compelled to disclose any Purchaser Confidential
Information to any tribunal, KOPIN (or such other Person, as applicable) may
disclose that portion of the Purchaser Confidential Information that is required
to be disclosed to the tribunal; provided, however, that the disclosing Person
will use all reasonable best efforts to obtain, at the reasonable request of
Purchaser, an order or other assurance that confidential treatment will be
accorded to such portion of the Purchaser Confidential Information required to
be disclosed as Purchaser will designate.
11.1.2 Agreement. Purchaser shall be permitted to disclose the existence of this
Agreement only to investors, potential investors, customers and targeted
customers who have entered into an industry standard non-disclosure agreement
with Purchaser. Except as provided in


27



--------------------------------------------------------------------------------





the foregoing sentence or required by applicable Law, neither Party will
disclose the existence of this Agreement or the terms and conditions hereof to
any Third Party without the expressed written consent of the other Party except
as otherwise required by Law.
ARTICLE XII
MISCELLANEOUS
Section 12.1 Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto and all other Transaction Documents) constitutes the final
agreement between the Parties and the complete and exclusive expression of the
Parties’ agreement on the matters contained herein. All prior and
contemporaneous negotiations, agreements, understandings, representations and
warranties, both written and oral, between the Parties on the matters contained
herein are expressly merged into and superseded by this Agreement.
Section 12.2 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by telecopy,
electronic transmission or other similar means (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this Section
12.2):
Purchaser shall send notices to KOPIN as follows:
Mr. Richard A. Sneider Chief Financial Officer KOPIN Corporation



125 North Rd.
Westborough, MA 01581
Tel: (508)-870-5959
E-mail: Richard_sneider@KOPIN.com
With a copy to (which copy shall not constitute notice):
John H. Chu, Esq.
Chu, Ring & Hazel LLP
241 A Street


28



--------------------------------------------------------------------------------





Boston, MA 02210
Tel: (617)-443-9800
Fax: (617)-443-9840
E-mail: jchu@chu-ring.com
KOPIN shall send notices to Purchaser as follows:
Mr. Kenny Cheung
President
Solos Technology Limited
2/F, Unit 211, 2/F., Photonics Centre
No. 2 Science Park East Avenue
Hong Kong Science Park
Shatin, N.T
Hong Kong
Tel:
E-mail:
With a copy to:
Peter K. Osborn, Esq.
The Moulton Law Group
3 Main Street, Suite 214
PO Box 700
Burlington, VT 05402
Tel: (802)-660-2000
Fax: (802)-391-0305
E-mail: posborn@moultonlg.com
Section 12.3 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law (a) such
provision will be fully severable; (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof; (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such



illegal, invalid or unenforceable provision, the Parties shall negotiate in good
faith to modify this Agreement so as to maintain the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
Contemplated Transactions are fulfilled to the fullest extent possible.


29



--------------------------------------------------------------------------------





Section 12.4 Third Party Beneficiaries. This Agreement is for the sole benefit
of the Parties hereto and their respective successors and permitted assigns, and
there shall be no Third Party beneficiary hereof, other than and excluding
Section 9.2 and Section 9.3, which will be for the benefit of the Persons set
forth therein, and any such Person will have the rights provided for therein.
Section 12.5 Assignment. No Party may assign any of its rights or delegate any
of its obligations hereunder without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed. Any
purported assignment or delegation in violation of this Section 12.5 shall be
null and void. Notwithstanding the above, either Party may assign this Agreement
and its rights and obligations under the Transaction Documents in connection
with the sale of all or substantially all of its assets or all of its
outstanding equity, subject in the case of Purchaser to Section 10.1(a). Subject
to the foregoing, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the Parties and their respective successors and permitted
assigns.
Section 12.6 Amendments and Waivers. This Agreement may not be amended,
supplemented or modified except by an instrument in writing signed by each
Party. Any term or condition of this Agreement may be waived at any time by the
Party that is entitled to the benefit thereof, but no such waiver shall be
effective, unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.
Section 12.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws of the Commonwealth of Massachusetts without
giving effect to any choice or conflict of law provision or rule (whether of the
Commonwealth of Massachusetts or any other jurisdiction) that would cause the
application of Laws of any jurisdiction other than those of the Commonwealth of
Massachusetts. The Parties specifically disclaim application of the United
Nations Convention on Contracts for the International Sale of Goods. The Parties
hereby further consent to the exclusive jurisdiction of the federal or state
courts sitting in Suffolk County, Massachusetts in connection with the judicial
resolution of any matters.
Section 12.8 Dispute Resolution. Purchaser and KOPIN must first attempt to
settle any claim or controversy arising out of this Agreement or the
Contemplated Transactions (“Disputes”) through consultation and negotiation in
good faith and spirit of mutual cooperation. The Disputes shall be resolved by
the following process. The Dispute shall be submitted in writing to the other
Party for resolution. If the Parties are unable to resolve the Dispute within
thirty (30) days, such Disputes shall be resolved by a confidential arbitration
by the American Arbitration Association (“AAA”) under the commercial


30



--------------------------------------------------------------------------------








arbitration rules then in effect for the AAA, except as provided herein. The
arbitration shall be held in Suffolk County, Massachusetts, under the auspices
of the AAA. The number of arbitrators shall be three (3). KOPIN shall choose one
(1) arbitrator and Purchaser shall choose one (1) arbitrator within thirty (30)
days of receipt of the notice of intent to arbitrate. Within sixty (60) days of
receipt of the notice of intent to arbitrate, the two (2) arbitrators shall
choose a neutral third arbitrator who shall act as chairman. If no arbitrator is
appointed within the times herein provided, or any extension of time which is
mutually agreed upon, the AAA shall make such appointment within thirty (30)
days of such failure. The judgment on such award may be entered in any court
having jurisdiction thereof. Nothing herein prevents either Party from resorting
directly to judicial proceedings if the Dispute is with respect to Confidential
Information or Intellectual Property Rights, or interim relief from a court is
necessary to prevent serious and irreparable injury to a Party or others.
Neither Party’s performance under this Agreement shall be suspended during the
pendency of any dispute, except in the case of Purchaser’s failure to pay any
amounts due under this Agreement which case KOPIN shall have the right to
suspend its performance hereunder pending a resolution thereof. Except as
otherwise required by Law, the Parties and the arbitrator will maintain as
confidential all information or documents obtained during the arbitration
process, including the resolution of the dispute.
Section 12.9 Specific Performance. The Parties hereby agree that irreparable
damage could occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof, that the remedies available to
the Parties at Law alone may be an inadequate remedy for such breach, and that
the Parties shall be entitled to seek equitable remedies, including injunctive
relief to enforce the covenants contained herein and specific performance of the
terms hereof, without the requirement of proving any actual damages or posting
any bond, in addition to any other right or remedy provided for in this
Agreement or otherwise available to the Parties (subject to the terms of this
Agreement).
Section 12.10 Expenses. Except as may be otherwise specified in this Agreement
or any other Transaction Document, all Transaction Expenses incurred in
connection with this Agreement and the consummation of the Contemplated
Transactions shall be paid by the Person incurring such costs and expenses,
whether or not the Closing shall have occurred.
Section 12.11 Counterparts. This Agreement and all other Transaction Documents
may be executed in counterparts, each of which will be deemed an original, but
all of which together will be deemed to be one and the same agreement.
Counterparts may be delivered via facsimile, electronic mail (including PDF or
any electronic signature complying with the U.S. federal ESIGN Act of 2000,
e.g., www.docusign.com) or other transmission method, and any counterparts so
delivered will be deemed to be duly and validly delivered and valid and
effective for all purposes, and shall constitute legally enforceable original


31



--------------------------------------------------------------------------------





Section 12.12 Headings and Interpretation. The headings in this Agreement are
for convenience and do not form a part of this Agreement.
Section 12.13 Force Majeure. No Party to this Agreement shall be liable to the
other Party for any failure or delay in fulfilling an obligation hereunder
(except with respect to



any payments due hereunder), if said failure or delay is attributable to
circumstances beyond its reasonable control. Such causes may include, but are
not limited to, fire, natural disasters or acts of God, power failure,
terrorism, labor dispute or government measure (“Force Majeure”). Any Party so
delayed in its performance shall immediately notify the Party to whom
performance is due by written notice and describe at a reasonable level of
detail the circumstances causing such delay. The Parties agree that the deadline
for fulfilling the obligation in question shall be extended for a period of time
equal to that of the continuance of the Force Majeure.
Section 12.15 Public Announcement. Unless otherwise required by applicable Law
(based upon the reasonable advice of counsel), no Party to this Agreement, nor
any of their Affiliates or Representatives, shall make any public announcements
with respect to this Agreement or the Contemplated Transactions or otherwise
communicate with any news media without the prior written consent of the other
Party (which consent shall not be unreasonably withheld or delayed), and the
Parties shall cooperate as to the timing and contents of any such announcement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




32



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed this Asset Purchase
Agreement dated and effective as of the date first written above.


KOPIN CORPORATION


By: /s/ Richard A. Sneider
Name: Richard A. Sneider
Title: Chief Financial Officer




KOPIN DISPLAY CORPORATION


By: /s/ Richard A. Sneider
Name: Richard A. Sneider
Title: President




SOLOS TECHNOLOGY LIMITED


By: /s/ Wai Kuen Kenny Cheung
Name:    Wai Kuen Kenny Cheung    
Title: Director
























































Signature Page to Asset Purchase Agreement

--------------------------------------------------------------------------------








List of Omitted Schedules


Schedule 1 – Acquired Assets
Schedule 1.A - Solos Products and Whisper Technology Equipment
Schedule 1.C-1 - Solos Patents
Schedule 1.C-2 - Whisper Technology Patents
Schedule 1.D – Trademarks and Websites
Schedule 1.E - Acquired Contracts
Schedule 1.E-1 - Solos Air POs
Schedule 2 - Whisper Technology
Schedule 4.2.1 - Other Conveyance Instruments
Schedule 6 - KOPIN Disclosure Schedule
Schedule 7.1 - Solos and Whisper Personnel
Exhibit A - Assignment and Assumption Agreement
Exhibit B - Solos Services Agreement
Exhibit C - KOPIN Services Agreement
Exhibit D - Whisper License Agreement
Exhibit E - Share Purchase Agreement
Exhibit F - Solos AirGo






34

